Citation Nr: 0428007	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-18 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated October 28, 1955, July 8, 1957, 
February 3, 1959 and June 7, 1960 which denied service 
connection for allergic asthma.

2.  Whether new and material evidence has been received which 
is sufficient submitted to reopen the claim of entitlement to 
service connection for allergic asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history 

New and material claim

A review of the record reveals that the veteran's original 
claim for service connection for allergic asthma was denied 
by VA rating decision in October 1955.  Following the 
submission of additional evidence, service connection for 
allergic asthma was again denied in July 1957, February 1959 
and June 1960 rating decisions.  The veteran did not appeal 
any of these decisions.  

The veteran sought to reopen the previously denied claim of 
service connection for allergic asthma in January 2000.  In 
February 2000 correspondence, the RO advised the veteran that 
new and material evidence to reopen the claim had not been 
received.  The veteran perfected an appeal as to this 
decision.  

CUE claim

In October 2000, the veteran's representative submitted a 
statement which raised the issue of CUE in the October 1955 
rating decision.  In a March 2002 rating decision, the RO 
determined that there was no CUE in the October 1955 rating 
decision.  The veteran filed a notice of disagreement in 
April 2002.  In June 2003, the RO issued a statement of the 
case (SOC) on the issue of whether there was CUE in the 
October 1955, July 1957, February 1959 and June 1960 rating 
decisions, which denied service connection for allergic 
asthma.  In July 2003, the veteran submitted a statement 
which was accepted by the RO as a substantive appeal in lieu 
of a VA Form 9, Appeal to Board of Veterans' Appeals.  See 38 
C.F.R. § 20.202 (2003).

This case was previously before the Board and was remanded to 
the RO in March 2004.  The veteran testified as to both 
issues at a video conference hearing before the undersigned 
Veterans Law Judge in May 2004.  A transcript of that hearing 
is associated with the claims file.  In conjunction with the 
hearing, the veteran submitted additional evidence with a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2003).  
Upon review, the Board notes that the submitted records are 
duplicative of evidence already of record.  



FINDINGS OF FACT

1.  In unappealed rating decisions in October 1955, July 
1957, February 1959 and June 1960, service connection was 
denied for allergic asthma.  

2.  The October 1955, July 1957, February 1959 and June 1960 
rating decisions which denied service connection for allergic 
asthma applied existing statutes and regulations and were 
supported by evidence then of record; they did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decisions.

3.  Evidence submitted since the June 1960 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
presented.  


CONCLUSIONS OF LAW

1.  The October 1955, July 1957, February 1959 and June 1960 
rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  CUE in the October 1955, July 1957, February 1959 and 
June 1960 rating decisions, which denied service connection 
for allergic asthma, has not been established.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).

3.  New and material evidence has not been submitted since 
the June 1960 rating decision, and the claim for service 
connection for allergic asthma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks to establish entitlement to 
service connection for allergic asthma.  He is seeking 
revision of rating decisions in October 1955, July 1957, 
February 1959 and June 1960 which denied his asthma claim 
based on his contention that such decisions contained CUE.  
In the alternative, he contends that new and material 
evidence which is sufficient to reopen his previously-denied 
claim has been submitted.  See 38 C.F.R. §§ 3.104, 3.105 
(2003).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

The CUE claim

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A claimant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  As noted elsewhere in 
this decision, a CUE claim must be viewed exclusively in 
light of evidence which was of record at the time the 
decision was made, in this case in October 1955, July 1957, 
February 1959 and June 1960.  Any additional evidence now 
added to the record could not be considered in connection 
with the CUE claim, and accordingly there is no duty on the 
part of VA to notify the veteran concerning such manifestly 
useless evidence or to obtain such evidence.  

The asthma claim

In regards to the new and material claim, the VCAA requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the Court held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

The veteran was notified by means of a July 2003 letter from 
the RO of the pertinent law and regulations and of the need 
to submit additional evidence on his claim.  The veteran was 
informed that he needed to submit new and material evidence 
and of the definition of new and material evidence.  In 
addition, and crucially, the letter notified the veteran as 
to what types of information and evidence he was responsible 
for obtaining and what the RO would obtain on his behalf.  

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by decision in February 2000).  See Pelegrini 
v. Principi, 17 Vet. App 412 (2004).  The Board notes, 
however, that such a situation was both a practical and a 
legal impossibility because the initial adjudication of the 
current claim by the RO in February 2000 pre-dated the 
enactment of the VCAA in November 2000.  In any event, 
following the enactment of the VCAA the claim was 
readjudicated, and a SSOC was provided to the veteran in 
August 2003, following VCAA notice compliance action.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  He provided testimony in support of his 
claim in May 2004.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently readjudicated by the RO 
after appropriate VCAA notice was provided.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The veteran testified and submitted 
additional argument in support of the claim in May 2004.  

1.  Whether there was CUE in rating decisions in October 
1955, July 1957, February 1959, and June 1960, which denied 
service connection for allergic asthma.

Factual background

At the time of the October 1955 rating decision, the service 
medical records on file included the report of the veteran's 
pre-induction physical examination in April 1953, which was 
negative for any lung or respiratory conditions, and his 
separation physical examination dated in April 1955, which 
noted asthma and shortness of breath as well as headaches and 
hay fever.  

The veteran left military service in April 1955.  The 
evidence in October 1955 included a hospital summary from the 
VA hospital in Hines, Illinois (Hines VAH) for the period 
July 1955 to August 1955 showing that the veteran was 
hospitalized for increasing symptoms of asthma.  The hospital 
report noted that the veteran reported a history of seasonal 
asthma for 5 years (i.e. from approximately 1950), with acute 
exacerbations in June or July of each year.  The report also 
stated that he had never been hospitalized for asthma before 
service and had several episodes in service.   Finally, the 
report noted that the veteran had received shots for acute 
asthma symptoms after service at a hospital in New Orleans, 
Louisiana. 

In a certificate of attending physician dated in October 
1955, Dr. W.G. indicated that the veteran had wheezing 
throughout the chest and had been hospitalized twice in the 
preceding two months.  Dr. W.G. stated that he was unable to 
provide information concerning the VA hospitalization because 
"they refuse to send any transcript of the records."  

Based on this evidence, an October 1955 VA rating decision 
held that the veteran's asthma existed prior to service and 
was not aggravated during service.  The veteran did not 
appeal the decision.  

In July 1957, the veteran submitted an affidavit from Dr. 
W.G. dated in May 1957, wherein Dr. W.G. noted that the 
veteran claimed a 3 year history of asthma beginning in 1952.  
In a July 1957 rating decision, the RO confirmed the previous 
denial of service connection for allergic asthma.  The 
veteran did not appeal the decision.  

In January 1959, the veteran submitted an undated affidavit 
from Dr. W.G. wherein he reported that the veteran's asthma 
had its onset in service when he was loading grain on boats.  
In a February 1959 rating decision, the RO confirmed the 
previous denial of service connection for allergic asthma.  
The veteran did not appeal the decision.  

In June 1960, some additional service medical records were 
received by VA, including a treatment record dated in 
September 1954 which showed that the veteran was seen for 
bronchial asthma while on active duty and at that time 
reported having had asthma for 10 years.   In a June 1960 
rating decision, the RO confirmed and continued the prior 
denial for service connection for allergic asthma, again 
concluding that the condition existed prior to active service 
and was not aggravated by service.  The veteran did not file 
an appeal.  

As noted in the Introduction, the veteran now seeks revision 
of these previous decisions based on CUE.



Relevant Law and Regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2003).  The Court has propounded a three-pronged 
test to determine whether CUE is present in a prior 
determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo further held that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Pertinent law and regulations in effect at the time of the 
1955, 1957, 1959 and 1960 rating decisions

Only the law and evidence as they existed at the time of the 
RO's October 1955, July 1957, February 1959 and June 1960 
rating decisions may be considered.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) [when considering a 
claim of clear and unmistakable error, the determination must 
be made based on the record and the law in existence at the 
time of the prior, final decision].  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the October 1955, July 1957, February 1959 and June 1960 
rating decisions in determining whether CUE existed.  Cf. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

(i.)  Service connection

Service connection connotes many factors.  In general, and 
fundamentally it means establishment of the incurrence of 
injury or disease or aggravation of a preexisting injury or 
disease resulting in disability coincidentally with the 
period of military or naval service.  This may be 
accomplished by the presentation of affirmative facts showing 
the inception of aggravation of an injury or disease during 
active service or through the operation of statutory or 
regulatory presumptions.  Determinations as to service 
connection, in general, should be based on review of the 
entire evidence of record in the individual case with due 
consideration extended to the defined and consistently 
applied policy of the VA to administer the law under a broad 
and liberal interpretation consistent with the facts shown in 
each case.

See VAR I and II, effective 08-09-46.

(ii.)  Presumption of soundness

For the purpose of VAR 1 Part 1 paragraph 1(a), as amended 
07-13-43, every person employed in the active military or 
naval service shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, or enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed prior to acceptance and enrollment, and was 
not aggravated by such active military or naval service.

Relative to notation at enlistment, only those defects, 
infirmities, and disorders recorded at the time of 
examination are considered as noted.  History of pre-service 
existence of defects, infirmities, or disorders recorded at 
the time of examination for acceptance and enrollment, does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to the inception of such defects, 
infirmities, or disorders.

(iii.)  Service connection by aggravation

Effective 09-04-43, VAR 1 Section 9(b)(3)(a) and (b) Part 1 
states:

(a) Where notation or clear and unmistakable evidence shows 
that a disease or injury existed prior to service, service 
connection on the basis of aggravation will be conceded in 
case there is any increase in disability during active 
service resulting from the injury or disease manifested on 
the record, except where contrary to clear and unmistakable 
facts including medical principles.

(b) In considering the question of aggravation, attention is 
invited to the fact that by reason of the amendment of 
paragraph 1(b), Part 1, Regulation 1(a), greater weight 
attaches to the report of examination at the time of entrance 
into active service that heretofore.  Also, that paragraph 
1(d) Part 1, Veterans Regulation 1(a) is modified to the 
extent that medical judgment alone, as distinguished from 
well established and accepted medical principles, is no 
longer sufficient to support a finding of natural progress.  
Further, that medical or surgical treatment furnished during 
service for preexisting conditions does not of itself 
establish increase in disability, however, increase in 
severity necessitating treatment, unless actually improved 
thereby, may do so.  Discovery or notation of healed 
residuals of former injury or disease, without evidence of 
active pathology during service, does not reflect increased 
disability.  Mere recurrences within a short period after 
entrance into active service, as of epileptic seizures, 
seasonal asthma, recurrent dislocations, etc., do not 
establish increase in the degree of disability. . . .  Even 
though prior existence of the condition not noted by report 
of examination at the time of entrance into service may be 
established by clear and unmistakable evidence, the records 
and affidavits of physicians, hospitals, or institutions, can 
not be accepted to controvert the report of examination at 
the time of entrance into active service as to the severity 
of the preexisting condition, unless the evidence constitutes 
clear and unmistakable showing to the contrary.

The Board notes that the above cited regulatory provisions 
which were extant at the time of the 1955, 1957, 1959 and 
1960 RO rating decisions were essentially the same the 
current regulations.  See 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2003).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The October 1955 rating decision denied service connection 
for allergic asthma on the basis that the condition existed 
prior to service and was not aggravated by it.  Subsequent 
rating decisions in July 1957, February 1959 and June 1960 
confirmed and continued the denial of service connection on 
the same basis. 

Initially, the Board notes that while the veteran seeks 
revision of all of the aforementioned rating decisions on the 
basis of CUE, both he and his representative have directed 
their arguments exclusively to the October 1955 rating 
decision, which denied his initial claim for service 
connection.  

A review of the record reflects that the veteran and his 
representative have made multiple arguments in support of the 
claim that the October 1955 rating decision, and by extension 
those in 1957, 1959 and 1960, contained CUE.  They allege the 
decision was clearly and unmistakably erroneous for the 
following reasons:

(1) The RO failed to consider or misapplied the presumption 
of soundness when it relied on statements from the veteran, 
instead of concrete medical evidence, in concluding that his 
asthma existed prior to service.  See transcript of May 18, 
2004 video conference hearing (transcript), pgs. 3-10.

(2) The RO did not have all available service medical records 
or medical records from the Hines VA Medical Center when it 
denied the claim.  See the veteran's statement submitted at 
the May 2004 hearing (May 2004 statement), paras. 2, 3, 4 and 
7.  

(3) The RO failed in its duty to assist when it "refused" 
to forward medical records to Dr. W.G. and did not provide 
the veteran with a complete copy of his claims file.  See May 
2004 statement, paras. 5 and 11.  

(4) The RO did not consider the veteran's original claim on a 
direct basis (i.e. whether asthma initially manifested during 
service).  See May 2004 statement, para. 6.  

(5) The RO decision failed to consider the hardships of 
minorities serving in the military in the 1950s and/or the VA 
decisions were the result of racial bias.  See May 2004 
statement, para. 10 and veteran statement dated May 9, 2002, 
paras. 10 and 11.  

(6) The RO failed to consider 38 C.F.R. § 3.400(i) although 
the veteran claimed service connection for asthma and was 
treated for it within one year of discharge from the 
military.  See transcript, pg. 3.  

The Board will address each of these contentions in turn.

(1)  In the veteran's first argument above, he contends that 
the October 1955 rating decision contained CUE because it 
failed to or did not properly apply the presumption of 
soundness.  Specifically, the veteran contends that the 
October 1955 RO decision gave too much credence to statements 
attributed to him that he had asthma prior to service, 
instead of relying on the objective medical evidence.  
Citation is made by the representative to the Court's holding 
in Crowe v. Brown, 7 Vet. App. 238 (1994) that self-reported 
a history of a pre-existing condition by a veteran during 
service, with no objective medical evidence of previous 
treatment or diagnosis, does not in itself clearly and 
unmistakably establish that the disease existed prior to 
service.  

The Board finds that the veteran's contention amounts to a 
disagreement with how the evidence extant at the time of the 
October 1955 RO decision was weighed and evaluated.  Such a 
disagreement cannot constitute a valid claim of CUE.  
See Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"].  To address the veteran's argument, the Board would 
have to engage in reevaluating each piece of evidence before 
the RO in October 1955 to determine how probative it is, in 
pursuit of reaching its own conclusion as to whether clear 
and unmistakable evidence was present to rebut the 
presumption of soundness.  Such an inquiry requires weighing 
and evaluating evidence which, as stated above, cannot 
constitute a valid claim of CUE.  

With respect to Crowe, that decision, and indeed the Court 
itself, did not exist at the time of the RO decisions from 
1955 to 1960 and thus could not serve to guide the RO.  In 
addition, the Crowe decision did not address the current 
matter of what may be deemed to constitute CUE.  The Crowe 
decision accordingly is inapplicable here.    

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court,  Kent v. 
Principi, U.S. Vet. App. No. 02-917 (October 28, 2003), which 
does discuss what constitutes CUE.  See Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be 
cited "for any persuasiveness or reasoning it contains"].

In Kent v. Principi, the appellant challenged on the basis of 
CUE a January 1953 VA rating decision which denied service 
connection for bilateral hearing loss.  In Kent, as in this 
case, the appellant contended that the rating decision did 
not consider the presumption of soundness because it gave too 
much credence to the veteran's statements concerning pre-
service hearing loss.  In rejecting that contention, the 
Court, citing Fugo, stated that it amounted to mere 
disagreement as to how the evidence was weighed and thus 
could not constitute a valid claim of CUE.  

In addition, although the October 1955 RO decision did not 
cite specifically to the regulation concerning the 
presumption of soundness, it stated that the veteran was 
found to be without defects at the time of his entrance 
examination.  The RO further noted that there was evidence of 
record indicating that the veteran had asthma prior to active 
duty.  Thus, the RO considered the presumption of soundness 
and evidently determined that there was clear and 
unmistakable evidence, to include the post-service Hines 
hospital summary, that demonstrated that asthma existed prior 
to the acceptance and enrollment in military service.  

The Board does not necessarily dispute that the RO's 1955 
rating decision is not a model of legal and factual 
exposition, at least by current standards.  However, this 
deficiency is not a basis for a finding of CUE.  With respect 
to the crucial matter of whether the RO failed to apply the 
presumption of sound condition, or applied it incorrectly, 
such is not shown in this case.  The RO clearly looked to the 
enlistment physical examination and subsequent medical 
records in determining that the presumption of soundness had 
been rebutted.

(2) The veteran's second argument relates to his contention 
that the RO did not have all pertinent medical records at the 
time of the October 1955 rating decision.  The Board notes 
that at the time of the October 1955 determination, it does 
not appear that any request to obtain clinical records from 
the Hines VAMC, where the veteran was treated for asthma, had 
been made.  In addition, the record clearly indicates that 
the RO did not have all of the veteran's service medical 
records at the time of the 1955 decision, and there are no 
records of post-service treatment for asthma in New Orleans.  

However, any such failure on the part of the RO to request 
these records amounts to a breach of the duty to assist.  
Such a breach is not akin to an error in fact or law, but, 
rather, may result in an incomplete record.  In Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist cannot constitute CUE 
and that "grave procedural error" does not render a decision 
of VA non-final.  In Cook, the Federal Circuit overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held that the existence of "grave 
procedural error" (in that case, not obtaining complete 
service medical records) rendered a VA decision non-final.  
Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994) noted that a CUE claim is an attack 
on a prior judgment that asserts an incorrect application of 
law or fact, and that an incomplete record, factually correct 
in all other respects, is not CUE.

(3) With respect to the veteran's third argument, that the RO 
failed to provide certain medical records to Dr. W.G. and to 
the veteran himself, this does not amount to CUE.  Arguably, 
furnishing copies of VA records to a veteran and his 
physician is part of VA's duty to assist the veteran in the 
development of his claim.  However, as discussed above, a 
contention that the RO failed to fulfill its duty to assist 
cannot form the basis of a CUE claim.  See Cook, supra.  

(4)  In the veteran's forth argument, he contends that the 
1955 RO decision contained CUE because it did not adjudicate 
his original claim on a "direct" basis, i.e., the asthma had 
its onset in service, rather than on the basis of in-service 
aggravation.  However, the RO's finding that the veteran's 
asthma existed prior to service made such inquiry 
unnecessary.  The finding that the asthma pre-existed service 
carries with it the unstated corollary conclusion that asthma 
did not first manifest in service.  It would have been 
illogical for the RO to consider whether direct service 
connection was warranted in light of its finding that asthma 
preexisted the veteran's military service.  

In essence, this argument amounts to a contention that the RO 
should not have determined that the veteran's asthma pre-
existed his military service.  As discussed above, such an 
argument amounts to a dispute over how the evidence was 
weighed by the RO and as such does not amount to a valid CUE 
claim.   

(5) The veteran's fifth argument is that that the RO failed 
to consider the hardships of minorities in the military in 
the 1950's and/or the 1955 decision was racially motivated.  
The Board observes that the veteran, in 1955, did not allege 
that this was a matter for consideration, and the record at 
the time contain no reference to racial maters.  To the 
extent that the matter of alleged lack of consideration by 
the RO of hardships experienced by racial minorities can even 
be deemed to fall within the ambit of CUE, this is 
essentially a disagreement over how the RO weighed the 
evidence at the time of the October 1955 decision.  As 
discussed above, such  cannot form a basis for a CUE claim.  
See Fugo and Russell, supra.  

Similarly, the veteran's own recent assertion of alleged 
racial bias in 1955 manifestly does not involve evidence of 
record at the time of the October 1955 decision and 
accordingly may not be used to raise a valid CUE claim.  
There is absolutely nothing of record in 1955 which would 
support a finding of bias, and the veteran did not raise the 
matter at the time.  

(6)  The Board finds that the veteran's final argument, 
pertaining to 38 C.F.R. § 3.400(i), reflects a 
misinterpretation of the regulation.  The provisions of 
38 C.F.R. § 3.400 pertain to the effective dates of awards 
and have no applicability until an award has been granted.  
Therefore, this regulation has no relevance to the 
circumstances in this case.  The fact that the veteran 
claimed entitlement to service connection for asthma and 
received treatment therefor within one year after service is 
meaningless within the context of the present CUE claim.

As noted above, the veteran has proffered no specific 
arguments concerning CUE in the subsequent denials of service 
connection for asthma in 1957, 1959 and 1960.  
Any claim of clear and unmistakable error must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  The veteran's claim therefore fails 
as to those decisions.  To the extent that the veteran's six 
arguments above may be deemed to apply to the three 
subsequent decisions (and the Board does not believe that 
such is the case, since the veteran did not reference those 
decisions) the Board's analysis above would apply.  In 
particular, additionally submitted evidence was considered by 
the RO in 1957, 1959 and 1960 and was rejected.  Any 
challenge to the RO's decisions on the basis of its weighing 
of the evidence would not amount to CUE.  An allegation of 
CUE, in addition to being specific, must assert more than 
merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of clear and unmistakable error the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

In sum, for the reasons and bases expressed above the Board 
concludes that the rating decisions of October 1955, July 
1957, February 1959 and June 1960 did not involve CUE.  The 
rating determinations were supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
existing at the time were correctly applied.  No undebatable, 
outcome determinative error has been identified by the Board, 
and as explained the Board has not been swayed by the 
contentions raised by and in behalf of the veteran.  
The appeal is accordingly denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen the claim of entitlement to service 
connection for allergic asthma.

The veteran alternatively contends that he has submitted new 
and material evidence since June 1960 and that his claim 
should be reopened and allowed on that basis.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
January 2000, his claim will be adjudicated by applying the 
law previously in effect, described immediately below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual Background

As has been discussed above, the veteran separated from 
military service in April 1955.  He filed his initial claim 
of entitlement to service connection in October 1955.  His 
claim was denied on the basis that the evidence indicated 
that the condition preexisted service and was not aggravated 
therein.  Service connection for allergic asthma was again 
denied in July 1957, February 1959 and June 1960.  

At the time of the June 1960 rating decision, the evidence of 
record included service medical records, a Hines VAH hospital 
summary, and affidavits and reports from Dr. W.G.  This 
evidence has already been described above in conjunction with 
the CUE claim.  

In the June 1960 rating decision, service connection for 
allergic asthma was denied on the basis that the symptoms of 
the condition existed prior to service and the evidence of 
record did not show aggravation of the condition during 
active military service.  The veteran was duly notified of 
that decision.  He did not file an appeal.  

In January 2000, the veteran filed to reopen his claim for 
service connection for allergic asthma.  The subsequent 
procedural history has been set out in the Introduction 
above.   

Analysis

The unappealed June 1960 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As 
explained above, the veteran's claim for service connection 
for allergic asthma may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's pre-
existing allergic asthma was aggravated by his military 
service.  

Evidence received since June 1960 consists of the following: 
(1) copies of service medical records; (2) private medical 
records dated from May 1967 to September 2000, including a 
report of examination in April 1998 by Dr. L.P.; (3) VA 
treatment records dated from November 1999 to January 2001 
(4) statements from Dr. C.F. dated in January 2000 and 
September 2003; (5) a report of VA examination in August 
2003; (6) a report from the Department of the Army on the 
subject of racial bias in the military; (7) lay statements 
from acquaintances of the veteran, his sister and his cousin; 
and (8) personal hearing testimony.  

The Board observes that item (1) consists of copies of 
service medical records which were of record when the RO 
considered the claim in 1960.  These are, therefore, 
duplicative of evidence already of record and therefore does 
not constitute new and material evidence within the meaning 
of 38 C.F.R. § 3.156.

While the additional private and VA medical records contained 
in items (2) and (3) may be considered "new" in that they 
were not of record at the time of the 1960 RO decision, they 
are not "material".  These records reflect current treatment 
and diagnosis of asthma without any indication that the 
condition was aggravated in service.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The additional 
medical evidence is therefore not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Board has focused particular attention on the statements 
contained in item (4) to determine whether they contain a 
medical opinion indicating that the veteran's preexisting 
asthma was aggravated in service.  In the January 2000 
statement, Dr. C.F. reported that the veteran had been a 
patient since August 1990 and first complained to him of 
asthma symptoms in 1992.  At that time, the veteran stated 
that he had mild asthma 12-15 years previously but had not 
had any attacks in the interim.  Dr. C.F. stated that the 
veteran had asked his opinion as to whether or not exposure 
to certain chemical agents could contribute to a diseased 
respiratory system and result in bronchial asthma.  In 
response, Dr. C.F. indicated that he was not a pulmonary 
specialist but felt fairly certain that there are chemical 
exposures which can damage the lungs.  He indicated that for 
a better opinion it would be important to check with an 
occupational physician or respiratory specialist.  

In the September 2003 statement, Dr. C.F. indicated that the 
veteran had requested that he make a statement as to the 
reasonableness or the plausibility that exposure to dust and 
toxins could have triggered his asthma.  In response, Dr. 
C.F. noted that he was not the veteran's physician prior to 
1990 and had no knowledge of his past history including his 
childhood records or his military records.  Notwithstanding, 
Dr. C.F. stated that it was plausible that intense exposure 
to toxins, dust and vehicle exhaust could have produced his 
asthmatic symptoms and that ongoing exposure to these 
elements could have had an aggravating affect on his lungs.  

Upon review, the Board finds that neither statement provides 
the required medical nexus.  In this regard, the Board notes 
that neither statement indicates or even suggests that the 
veteran's asthma was aggravated in service.  In the January 
2000 statement, Dr. C.F. merely offers a general opinion as 
to a potential relationship between chemical exposures and 
lung damage without speaking to the specifics of the 
veteran's case.  In his September 2003 statement, Dr. C.F. 
indicates only that it is "plausible" that intense exposure 
to "toxin, dust and vehicle exhaust" caused the veteran's 
asthmatic symptoms.  It appears that both statements were 
provided to support the veteran's contention that his asthma 
was caused by service, not that the condition was aggravated 
therein.  Therefore, the statements are not material in 
determining whether the veteran's preexisting asthma was 
aggravated in service.  

The Board notes that the only medical evidence which 
addresses the issue of aggravation is the August 2003 VA 
examination report contained in item (5).  After reviewing 
the claims file, the current findings and the medical 
literature, the VA examiner concluded that it was not at 
least as likely as not that the veteran's asthma was made 
permanently worse during service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].

The Department of Army report as to racial bias submitted by 
the veteran, item (6), does not contain medical evidence 
relevant to the veteran's claim and indeed contains nothing 
about the veteran's specific situation.  Therefore, it is not 
material pursuant to 38 C.F.R. § 3.156.  

Items (7) and (8) consist of lay statements filed in support 
of the veteran's claim as well as his personal hearing 
testimony.  Insofar as the statements attempt to refute the 
conclusion of the RO that the veteran suffered from asthma 
prior to service, they are insufficient to support the claim.  
It is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's preexisting asthma was aggravated in service, the 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  In the 
absence of such evidence, the claim may not be reopened.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The benefit sought on appeal remains denied.



Additional comment

As discussed above, there is no further duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  

ORDER

The claim of CUE in rating decisions dated October 28, 1955, 
July 8, 1957, February 3, 1959, and June 7, 1960 which denied 
service connection for allergic asthma is denied.  

New and material evidence has not been received with which to 
reopen the claim of entitlement to service connection for 
allergic asthma.  The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



